Order entered August 21, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00735-CV

                THE STALEY FAMILY PARTNERSHIP, LTD., Appellant

                                              V.

                          DAVID LEE STILES, ET AL., Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-03484-2010

                                          ORDER
       The Court has before it appellant’s August 19, 2013 second unopposed motion for

extension of time to file appellant’s brief. The Court GRANTS the motion and ORDERS

appellant to file its brief by September 4, 2013. No further extensions will be granted absent a

showing of exceptional circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE